DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed March 7, 2022 has been entered.
Claims 1, 10 and 19-20 are currently amended.
Claims 15 and 17 are cancelled.
Claims 1-14 and 16-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 now recites a coding sequence identified as “sequence Accession Number Glyma10g39460”.  The claim fails to comply with the sequence rules, which require sequence identifiers for each nucleotide or amino acid sequence, as set forth below.  Appropriate correction is required.
Claim 19 is objected to for now reciting “wherein the GmPSID2 promoter shares polynucleotide sequence at least 95%”, it is suggested that the words “that has”, which were deleted, be reinserted into the claim.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See paragraph [00174], where the helical peptide linker amino acid sequence requires a SEQ ID NO.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See page 72 at [00169], at least.

      Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims 2-14, 16 and 18-20 dependent thereon, are indefinite for the recitation of “a non-GmPSID2 heterologous coding sequence of Accession Number Glyma10g39460”, since reference to a sequence Accession Number does not provide the specific nucleotide or amino acid sequence.  In addition, Sequence Accession Numbers may be modified over time. Therefore, an Accession Number does not provide a defined sequence, and the specification does not provide any additional information regarding this Accession Number.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 1, and claims 2-14, 16 and 18-20 dependent thereon, are also indefinite in stating that the promoter drives expression of the heterologous polynucleotide sequence.  However, the claim does not require that the promoter is operably linked to the heterologous coding sequence, as it may be linked to the polylinker OR the heterologous coding sequence, or a combination of the two.  Amendment of the claim to read that the promoter is operably linked to a heterologous coding sequence, and specifying in what manner the polylinker would be associated with each, would overcome the rejection.
        
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
“Accession Number Glyma10g39460” does not appear to be included in the specification, as originally filed.  Therefore, the amendment of the claim to introduce this accession number is new matter.  Deletion of the new matter would overcome the rejection.  It is noted that at page 72, the gene GlymalOg39460 is disclosed, which is different than the name disclosed in the currently amended claims.

Claim Rejections - 35 USC § 112
Claims 1-14, 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a nucleic acid vector comprising a promoter operably linked to a heterologous polynucleotide sequence of a polylinker sequence, a non-GmPSID2 heterologous coding sequence of Accession Number Glyma10g39460, or a combination of both, wherein the promoter has at least 95% sequence identity with SEQ ID NO: 2 and drives above ground green tissue expression of the heterologous polynucleotide sequence, and a transgenic plant comprising a polynucleotide sequence having at least 95% sequence identity with SEQ ID NO: 2, and wherein the promoter has tissue preferred expression (claims 10).  And claims 19-20 are drawn to a method of producing a transgenic plant cell and expressing a polynucleotide of interest in a plant cell by transforming a plant cell with a gene expression cassette comprising a GmPSID2 promoter.  However, the specification only discloses a polynucleotide sequence having promoter activity in a plant cell driving above ground green tissue expression that has the sequence of SEQ ID NO: 2. The claims are drawn to a large genus of possible sequences having the name GmPSID2 and/or having as little as 95% sequence identity to SEQ ID NO: 2. However, only SEQ ID NO: 2 has been disclosed as having the functional activity of promoter activity in a plant tissue to drive expression in above ground green tissue.  And the specification does not describe any sequence motifs that are required to confer the claimed functional activity.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
Applicants’ arguments filed March 7, 2022 have been fully considered but they are not persuasive.  Applicants argue that SEQ ID NO: 2 exemplifies the genus of sequences that have at least 95% sequence identity to SEQ ID NO: 2, and further assert that the specification describes identification of cis-acting and trans-activating transcriptional control elements by using promoter databases.  Applicants assert that a cited database recognized 2,774 different plant regulatory motifs that are conserved in promoter sequences, arguing that a comparison of SEQ ID NO: 2 and additional promoters identified by the method disclosed in Example 1 of the specification can be used to identify the transcriptional control elements that are found in common between the promoter sequences. Thus, applicants argue that the genus of sequences having at least 95% sequence identity to SEQ ID NO: 2 convey distinguishing information regarding the structure and function, and one of ordinary skill in the art could identify those characteristics.
The Examiner maintains that applicants have only disclosed one sequence that confers the functional activity of promoting expression in above ground green tissue.  And while applicants argue that there may be any number of plant regulatory motifs in SEQ ID NO: 2 of the multitude of plant regulatory motifs that are known, applicants have not described which regulatory motifs are present in SEQ ID NO: 2 that are required for conferring the functional activity of promoting expression in in above ground green tissue.  As the claims encompass sequences that have as little as 95% sequence identity to SEQ ID NO: 2, the claims encompass sequences that may differ in as many as 40 nucleotides.  Yet, the specification does not describe which sequences, including any regulatory motifs are required for the specific functional activity claimed.  Note Kim et al, who teach that as little as 20 nucleotides are essential for promoter activity in the nos promoter, and mutation of even one of these nucleotides can alter the functional activity of the promoter (see the abstract, at least).

 
Conclusion
	 No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662